Exhibit 10.1

 

AMENDMENT NO. 28 TO REVOLVING CREDIT AGREEMENT

 

AMENDMENT No. 28 (this “Amendment”), dated as of March 30, 2009, among FIRSTCITY
FINANCIAL CORPORATION, a Delaware corporation (the “Borrower”), the financial
institutions which are parties to the Agreement hereinafter referred to (each a
“Lender” and collectively, the “Lenders”), and BANK OF SCOTLAND PLC, acting
through its New York branch, as agent for the Lenders under such Agreement (in
such capacity, the “Agent”), to the Revolving Credit Agreement, dated as of
November 12, 2004, among the Borrower, the Lenders and the Agent, as such
agreement has been amended in writing from time to time prior to this Amendment
(the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement to reflect certain agreements the Lenders and the Borrower
have reached; and

 

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing so to amend the Agreement;

 

NOW, THEREFORE, it is agreed:

 


1.  DEFINITIONS.  ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE AGREEMENT
(INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE TO BE ADDED OR AMENDED BY THIS
AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR AMENDED BY THIS AMENDMENT,
UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL HAVE THE SAME MEANINGS WHEN
USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL REFERENCES TO SECTIONS IN THIS
AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS IN THE AGREEMENT UNLESS
OTHERWISE SPECIFIED.


 


2.  EFFECT OF AMENDMENT.  AS USED IN THE AGREEMENT (INCLUDING ALL EXHIBITS
THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER INSTRUMENTS AND
DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON AND SUBSEQUENT TO
THE AMENDMENT CLOSING DATE (AS HEREINAFTER DEFINED), ANY REFERENCE TO THE
AGREEMENT SHALL MEAN THE AGREEMENT AS AMENDED HEREBY.


 


3.  AMENDMENTS.  THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           ANNEX I.  ANNEX I TO THE AGREEMENT IS AMENDED AS FOLLOWS:


 


(I)            BY RESTATING IN ITS ENTIRETY AS OF DECEMBER 31, 2008 THE
DEFINITION OF “INDEBTEDNESS” THEREIN TO READ AS FOLLOWS:


 


“INDEBTEDNESS” SHALL MEAN, WITH RESPECT TO ANY PERSON (WITHOUT DUPLICATION):
(I) ALL OBLIGATIONS ON ACCOUNT OF MONEY BORROWED BY, OR CREDIT EXTENDED TO OR ON
BEHALF OF, OR FOR OR ON ACCOUNT OF DEPOSITS WITH OR ADVANCES TO, SUCH PERSON;
(II) ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS,

 

1

--------------------------------------------------------------------------------



 


DEBENTURES,  NOTES OR SIMILAR INSTRUMENTS; (III) ALL OBLIGATIONS OF SUCH PERSON
FOR THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES OTHER THAN TRADE
PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS CUSTOMARY IN
THE TRADE; (IV) ALL OBLIGATIONS SECURED BY A LIEN ON PROPERTY OWNED BY SUCH
PERSON (WHETHER OR NOT ASSUMED); AND ALL OBLIGATIONS OF SUCH PERSON UNDER
CAPITALIZED LEASES (WITHOUT REGARD TO ANY LIMITATION OF THE RIGHTS AND REMEDIES
OF THE HOLDER OF SUCH LIEN OR THE LESSOR UNDER SUCH CAPITALIZED LEASE TO
REPOSSESSION OR SALE OF SUCH PROPERTY); (V) THE FACE AMOUNT OF ALL LETTERS OF
CREDIT ISSUED FOR THE ACCOUNT OF SUCH PERSON AND, WITHOUT DUPLICATION, THE
UNREIMBURSED AMOUNT OF ALL DRAFTS DRAWN THEREUNDER, AND ALL OTHER OBLIGATIONS OF
SUCH PERSON ASSOCIATED WITH SUCH LETTERS OF CREDIT OR DRAWS THEREON; (VI) ALL
OBLIGATIONS OF SUCH PERSON IN RESPECT OF ACCEPTANCES OR SIMILAR OBLIGATIONS
ISSUED FOR THE ACCOUNT OF SUCH PERSON; (VII) ALL OBLIGATIONS OF SUCH PERSON
UNDER A PROJECT FINANCING OR SIMILAR ARRANGEMENT; (VIII) ALL OBLIGATIONS OF SUCH
PERSON UNDER ANY INTEREST RATE OR CURRENCY PROTECTION AGREEMENT, INTEREST RATE
OR CURRENCY FUTURE, INTEREST RATE OR CURRENCY OPTION, INTEREST RATE OR CURRENCY
SWAP OR CAP OR OTHER INTEREST RATE OR CURRENCY HEDGE AGREEMENT; AND (IX) ALL
OBLIGATIONS AND LIABILITIES WITH RESPECT TO UNFUNDED VESTED BENEFITS UNDER ANY
“EMPLOYEE BENEFIT PLAN” OR WITH RESPECT TO WITHDRAWAL LIABILITIES INCURRED UNDER
ERISA BY BORROWER OR ANY ERISA AFFILIATE TO A “MULTIEMPLOYER PLAN”, AS SUCH
TERMS ARE DEFINED UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974;
PROVIDED THAT IN THE COMPUTATION OF THE RATIO FOR THE FISCAL QUARTERS ENDING
DECEMBER 31, 2008 AND THEREAFTER, TANGIBLE NET WORTH WILL BE ADJUSTED BY
DEDUCTING NON-CONTROLLING INTERESTS IN SUBSIDIARIES FROM LIABILITIES AND ADDING
NON-CONTROLLING INTERESTS IN SUBSIDIARIES TO EQUITY CONSISTENT WITH GAAP FOR
FISCAL QUARTERS ENDING AFTER DECEMBER 31, 2008.


 


(II)           BY RESTATING IN ITS ENTIRETY AS OF DECEMBER 31, 2008 THE
DEFINITION OF “TANGIBLE NET WORTH” THEREIN TO READ AS FOLLOWS:


 


“TANGIBLE NET WORTH”, AT ANY TIME, SHALL MEAN THE TOTAL OF SHAREHOLDERS’ EQUITY
(INCLUDING CAPITAL STOCK (BOTH COMMON AND PREFERRED), ADDITIONAL PAID—IN CAPITAL
AND RETAINED EARNINGS AFTER DEDUCTING TREASURY STOCK OF A PERSON), LESS THE SUM
OF THE TOTAL AMOUNT OF ANY INTANGIBLE ASSETS, WHICH, FOR PURPOSES OF THIS
DEFINITION, SHALL INCLUDE, WITHOUT LIMITATION, GENERAL INTANGIBLES AND, IF
APPLICABLE, ALL ACCOUNTS RECEIVABLE NOT INCURRED IN THE ORDINARY COURSE OF
BUSINESS FROM ANY AFFILIATE OF SUCH PERSON OR ANY LOANS TO DIRECTORS OR OFFICERS
OF ANY AFFILIATE OF SUCH PERSON, UNAMORTIZED DEFERRED CHARGES AND GOOD WILL, ALL
AS DETERMINED IN ACCORDANCE WITH GAAP, PROVIDED THAT IN THE COMPUTATION OF
TANGIBLE NET WORTH FOR THE FISCAL QUARTERS ENDING DECEMBER 31, 2008 AND
THEREAFTER, THE DEFINITION IS AMENDED TO ADD TO EQUITY THE NON-CONTROLLING
INTERESTS IN SUBSIDIARIES CONSISTENT WITH GAAP FOR FISCAL QUARTERS ENDING AFTER
DECEMBER 31, 2008.


 


4.  REPRESENTATIONS.  IN ORDER TO INDUCE THE AGENT AND THE LENDERS TO EXECUTE
THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS TO THE
AGENT AND THE LENDERS AS OF THE DATE HEREOF AND (IF DIFFERENT) AS OF THE
AMENDMENT CLOSING DATE (WHICH

 

2

--------------------------------------------------------------------------------



 


REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS NOR, AFTER GIVING EFFECT TO
THE CONSENTS CONTAINED HEREIN, WILL ANY DEFAULT OR EVENT OF DEFAULT ARISE.


 


(B)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE BORROWER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)           THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE NOVEMBER 12, 2004.


 


5.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF
WHEN EACH OF THE FOLLOWING CONDITIONS (THE FIRST DATE ON WHICH ALL SUCH
CONDITIONS HAVE BEEN SO SATISFIED (OR WAIVED) IS HEREIN REFERRED TO AS THE
“AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE SATISFACTION OF THE AGENT
(OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION).


 


(A)           SIGNED COPIES.  THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE
EXECUTED A COPY HEREOF AND DELIVERED THE SAME TO THE AGENT AT 1095 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION:  LOAN ADMINISTRATION) OR SUCH
OTHER PLACE DIRECTED BY THE AGENT.


 


(B)           NO CHANGE.  ON THE AMENDMENT CLOSING DATE, BOTH BEFORE AND AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT TO BE EFFECTIVE
ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED
SINCE NOVEMBER 12, 2004.


 


(C)           GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL HAVE EXECUTED A
CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR
OTHERWISE SATISFACTORY TO THE AGENT (A “CONFIRMING CONSENT”), AND DELIVERED THE
SAME TO THE AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036
(ATTENTION:  LOAN ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


 


(D)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST.


 


(E)           ACCURACY OF REPRESENTATIONS.  EACH REPRESENTATION AND WARRANTY
MADE BY THE BORROWER, EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED
ENTITY AND EACH OTHER LOAN PARTY IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING
DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR
THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE).

 

3

--------------------------------------------------------------------------------



 


6.  RATIFICATION AND RELEASE. THE BORROWER DOES HEREBY REMISE, RELEASE AND
FOREVER DISCHARGE THE AGENT AND THE LENDERS AND EACH OF THEIR RESPECTIVE
AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL AND AGENTS, PAST
AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL MANNER OF ACTIONS, AND
CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS, COVENANTS, CONTRACTS,
AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH
AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR AGENTS, OR ANY ONE OR
MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER CAN, SHALL OR MAY
HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT OCCURRED OR DID NOT
OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT TO THE LOAN
AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR OTHER LOAN DOCUMENT, ANY
PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR WAIVER HEREOF OR
THEREOF.


 


7.  LIMITED NATURE OF AMENDMENTS AND CONSENT.  THE AMENDMENTS AND CONSENT SET
FORTH HEREIN ARE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE
A CONSENT BY THE AGENT OR THE LENDERS TO ANY WAIVER OF, OR MODIFICATION OF, ANY
OTHER TERM OR CONDITION OF THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN
ANY OF THE FOREGOING OR (B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE
LENDERS OR THE AGENT MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN
CONNECTION WITH THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE
FOREGOING.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


 


9.  JURISDICTION, WAIVER OF JURY TRIAL.  THE BORROWER HEREBY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AMENDMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT
OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, THE BORROWER
ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, UNLESS
WAIVED IN WRITING BY THE AGENT AND THE MAJORITY LENDERS.  EACH OF THE BORROWER,
THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE BORROWER, ANY AFFILIATE OF THE
BORROWER, THE AGENT OR ANY LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE AGENT AND THE LENDER ENTERING INTO THIS AMENDMENT.


 


10.  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF THIS
AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.

 

4

--------------------------------------------------------------------------------



 


11.  WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NO TERM OR
PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED VERBALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES, AS FURTHER PROVIDED IN
SECTION 12.2 OF THE CREDIT AGREEMENT.


 


12.  ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED
HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


13.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME OR SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT SHALL BE OF THE SAME
FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.


 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, acting through
its New York branch, as Agent and as Lender

 

 

 

 

 

By

 

 

 

  Name:

 

 

  Title:

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

  Name:

 

 

  Title:

 

[Signature Page to Amendment No. 28 to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 28 (the “Amendment”) to
the Revolving Credit Agreement dated as of March 30, 2009 among the Borrower,
the Lenders and the Agent; said agreement, as previously amended and modified
from time to time prior to the Amendment, as amended and modified by the
Amendment and from time to time hereafter further amended or otherwise modified,
the “Amended Agreement”.

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 

(a)  its obligations under the Loan Documents to which it is a party remain in
full force and effect and the terms “Obligations” and “Secured Obligations” used
in such Loan Documents include all Obligations of the Borrower under the Amended
Agreement; and

 

(b)  its consent and acknowledgement hereunder is not required under the terms
of such Loan Documents and any failure to obtain its consent or acknowledgment
to any subsequent amendment to the Agreement or the Amended Agreement or any of
the other Loan Documents will not affect the validity of its obligations under
the aforesaid Loan Documents or any other Loan Document, and this consent and
acknowledgement is being delivered for purposes of form only.

 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Amended Agreement.  This Consent is dated as of the Amendment Closing
Date (as defined in the Amendment).

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FC CAPITAL CORP.

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY CONSUMER LENDING
CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY HOLDINGS CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF
MINNESOTA

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

BOSQUE ASSET CORP.

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

--------------------------------------------------------------------------------


 

BOSQUE LEASING, L.P.

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

BOSQUE LEASING GP CORP.

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

--------------------------------------------------------------------------------